UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-4630


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

SALVADOR SANTANA CABRERA,

                 Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Jr.,
District Judge. (1:09-cr-00122-WO-1)


Submitted:     March 4, 2011                 Decided:   March 18, 2011


Before MOTZ, SHEDD, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George E. Crump, III, Rockingham, North Carolina, for Appellant.
Sandra   Jane  Hairston,   Assistant   United  States  Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Salvador Santana Cabrera * pleaded guilty, pursuant to a

plea       agreement,      to    one     count       of    possession       with    intent    to

distribute        500     grams     or    more        of    a    mixture     and     substance

containing        a     detectable       amount       of    cocaine     hydrochloride         in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(B) and one count of

possession of a firearm in furtherance of a drug trafficking

crime in violation of 18 U.S.C. § 924(c)(1)(A)(i).                              The district

court imposed an eighty-seven month term of imprisonment for the

drug charge followed by a statutorily-mandated consecutive sixty

month term of imprisonment on the firearm charge.

                On appeal, Santana’s counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), in which he states

that       he   finds    no     meritorious      issues         for   appeal.        Santana’s

counsel does call two issues to our attention:                                     whether the

district court erred by not fully questioning Santana regarding

the five year mandatory minimum sentence for the drug charge at

the    plea       hearing        and     whether          the    sentence       imposed      was

substantively           unreasonable      because          Santana    was    not    granted    a

below-Guidelines sentence on the basis of his work history and


       *
        Although indicted under the name “Salvador Santana
Cabrera,” the record indicates that the defendant is known by
the surname of “Santana” and we will therefore refer to him as
such.



                                                 2
prior good character.              Although advised of his right to do so,

Santana did not file a pro se supplemental brief, nor did the

Government respond to the Anders brief.

              Our review of the record leads us to conclude that

Santana is not entitled to relief.                       Because Santana did not move

in the district court to withdraw his guilty plea, the Rule 11

hearing is reviewed for plain error.                       United States v. Martinez,

277   F.3d    517,       525-26   (4th     Cir.      2002).         “To    establish      plain

error,      [Santana]      must    show    that      an    error     occurred,      that      the

error was plain, and that the error affected his substantial

rights.”      United States v. Muhammad, 478 F.3d 247, 249 (4th Cir.

2007).          Even       if     Santana       satisfies          these      requirements,

“correction         of     the     error        remains       within       [the         Court’s]

discretion, which [the Court] should not exercise . . . unless

the error seriously affect[s] the fairness, integrity, or public

reputation of judicial proceedings.”                         Id.     (internal quotation

marks and citation omitted).

              While the district court did not question Santana as

to    whether    he      understood       the    significance         of    the    five       year

mandatory      minimum      sentence,       the      court    did    inform       him    of   the

existence of the mandatory minimum.                       Furthermore, the mandatory

minimum was stated in the plea agreement and Santana testified

at    the    Rule     11   hearing    that          he   fully     understood       the       plea

agreement.          Even if we were to find that the district court

                                                3
erred     in     failing      to   specifically          ask    Santana    whether         he

understood the significance of the mandatory minimum sentence,

we   could      not    find   that    this    error      affected    his       substantial

rights.        This alleged error therefore provides no valid grounds

for relief.

               To the extent that Santana challenges the substantive

reasonableness of his sentence, we review a district court’s

imposition of a sentence under a deferential abuse-of-discretion

standard.        Gall v. United States, 552 U.S. 38, 51 (2007).                            We

presume that a sentence within a properly-calculated guideline

range is reasonable.           United States v. Allen, 491 F.3d 178, 193

(4th    Cir.    2007).        Santana      points   to     several   factors        in    his

personal       history     that      may   have     lent       support    to    a   below-

Guidelines sentence in his case.                  But none of the considerations

Santana brings to our attention demonstrate that his bottom-of-

the-Guidelines sentence was substantively unreasonable.                             United

States v. Montes-Pineda, 445 F.3d 375, 379 (4th Cir. 2006).                               The

district       court     provided      a    sound     explanation        for     rejecting

Santana’s request for a below-Guidelines term of imprisonment at

sentencing.           The record does not support a finding that the

district court’s sentence was unreasonable.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Santana’s conviction and sentence.                                   This

                                             4
court requires that counsel inform Santana, in writing, of the

right to petition the Supreme Court of the United States for

further review.        If Santana requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.    Counsel’s motion must state that a copy thereof

was served on Santana.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before   the   court    and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     5